Title: To George Washington from Colonel Israel Shreve, 1 April 1778
From: Shreve, Israel
To: Washington, George



Sir
Haddonfield [N.J.] April 1th 1778

Early this morning I was informed by the Best Intilligence that may be Depended upon, from the City, that the Enemy Are prepareing to Go up the River, with intent as we suppose to Ravage the uper part of Burlington County & prehaps Distroy the Remains of Our fleet, be this As it may, I have Ordered all the stores from Mountholly Burlington &c. to be moved off, As soon as the Enemy Sails I Shall march upwards to prevent Smal parties from makeing Excursions into the Country—though I am weak have not more than two hundred horse, foot & Artillerry Alltogether—the Enemy have Left Salem Got up to the City yesterday Afternoon, they Did not Advance far into the Country But Carried off all provisions and forage as far as they went. the Militia below Are Dispersed and Gone home Except a few, the tories with a Number of Marines Are fortifying Billingsport, their numbers increasing Every Day, Commiting the Greatest Outrages where Ever they Go, the Whigs Are Obliged to fly, or fall into the hands of those Mercyless Wretches. I am your Excys Most Obdt hume Sert.
